THOMPSON, C.J.
Grayling L. Vereen, pro se, appeals a final summary judgment in favor of Alpha Realty & Associates, Inc.
We affirm the summary judgment because Vereen has not shown that Alpha was required to file a compulsory counterclaim in order to oppose Vereen’s claim that he was entitled to the return of his $200.00 security deposit. As the appellant, Vereen has the burden to demonstrate error. Walker v. New Smyrna Beach Police Department, 834 So.2d 277 (Fla. 5th DCA 2002).
We agree with Alpha on the second point, that Vereen abandoned his negligence claim when he failed to include it in his amended complaint. See State Farm Fire and Casualty Co. v. Higgins, 788 So.2d 992, 995 (Fla. 4th DCA) (an amended complaint that does not express an intention to save an earlier pleading supersedes the earlier pleading), rev. granted, *1162794 So.2d 604 (Fla.2001); Steele v. Lannon, 355 So.2d 190 n. 1 (Fla. 2d DCA 1978) (generally, an amended complaint, as opposed to an amendment to a complaint, that does not refer to the original complaint, supersedes the original complaint) (citing Dee v. Southern Brewing Co., 146 Fla. 588, 1 So.2d 562, 562-563 (1941) (filing amended complaint abandons original complaint, which no longer serves any purpose on the record)).
AFFIRMED.
GRIFFIN, J., concurs.
SAWAYA, J., concurs in result only.